TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 24, 2015



                                      NO. 03-14-00129-CV


                   City of New Braunfels, Gale Pospisil, Robert Camereno,
                         Tom Wilber and Mary Quinones, Appellants

                                                 v.

    Garrison Maurer, d/b/a Comal Towing; Jeramie Hernandez, d/b/a JJ Towing; and
              Robert Fleming, d/b/a Pro Care Wrecker Service, Appellees




        APPEAL FROM THE 433RD DISTRICT COURT OF COMAL COUNTY
             BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
      DISMISSED ON APPELLANTS’ MOTION -- OPINION BY JUSTICE FIELD




This is an appeal from the interlocutory order signed by the trial court on February 13, 2014.

City of New Braunfels, Gale Pospisil, Robert Camereno, Tom Wilber and Mary Quinones have

filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that the

motion should be granted in part. Therefore, the Court grants the motion in part and dismisses

the appeal. The appellants shall pay all costs relating to this appeal, both in this Court and in the

court below.